DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 11, 2020.
	Claims 1-2 and 5-6 are pending.  Claims 1 and 5 are amended.  Claims 3-4 are canceled.  Claims 1 and 5 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on January 8, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the slope adjustment circuit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2008/0074931; hereinafter “Kim”).
	Regarding independent claim 1, Kim discloses an erase control circuit (Fig. 3: 160, 220, 230 and 240) of a non-volatile semiconductor memory device (Fig. 3: 100), which controls a slope of an erase voltage that erase data in a memory cell of the non-volatile semiconductor memory device (Fig. 7, see also page 5, par. 0056), the erase control circuit (Fig. 3: 160, 220, 230 and 240) comprising:
	a slope adjustment circuit (Fig. 3: 160, 220 and 240) controlling the slope having a step shape (Fig. 7) by controlling a step voltage (see page 6, par. 0058), a target voltage (Fig. 5: Vref), and a step width of an erase pulse of the erase voltage (“cycle period” for 401-403, see Fig. 7 and page 6, par. 0059) based on the step voltage (see page 6, par. 0058), the target voltage (Fig. 5: Vref), and the step width of the erase (“cycle period” for 401-403, see Fig. 7 and page 6, par. 0059), to generate the erase voltage (Fig. 5: Verase),
	wherein the slope adjustment circuit (Fig. 3: 160, 220 and 240) compares the target voltage with an output of the slope adjustment circuit to generate a comparison result (Fig. 5: 223, see page 5, par. 0051), and the erase voltage is increased stepwise to the target voltage based on the comparison result and the step voltage (see page 5, par. 0051-0052).
	Regarding independent claim 5, Kim discloses an erase control method of a non-volatile semiconductor memory device (see Abstract) for controlling a slope of an erase voltage that erases data in a memory cell of the non-volatile semiconductor memory device (Fig. 7, see also page 5, par. 0056), the erase control method comprising:
	controlling the slope having a step shape (Fig. 7) by controlling a step voltage (see page 6, par. 0058), a target voltage (Fig. 5: Vref), and a step width of an erase pulse of the erase voltage (“cycle period” for 401-403, see Fig. 7 and page 6, par. 0059) based on the step voltage (see page 6, par. 0058), the target voltage (Fig. 5: Vref), and the step width of the erase pulse of the erase voltage (“cycle period” for 401-403, see Fig. 7 and page 6, par. 0059), to generate the erase voltage (Fig. 5: Verase),
	wherein the slope adjustment circuit (Fig. 3: 160, 220 and 240) compares the target voltage with an output of the slope adjustment circuit to generate a comparison result (Fig. 5: 223, see page 5, par. 0051), and the erase voltage is increased stepwise (see page 5, par. 0051-0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2008/0074931; hereinafter “Kim”) in view of Umezawa et al. (U.S. 2011/0249506; hereinafter “Umezawa”).
	Regarding claim 2, Kim discloses the limitations with respect to claim 1.
	However, Kim is silent with respect to an erase voltage generation circuit that repeatedly increases the erase voltage by the step voltage for each predetermined clock pulse control signal to the target voltage based on the step voltage and the target voltage, and a time counter circuit that outputs the clock pulse control signal to the erase voltage generation circuit by repeatedly clocking each time interval corresponding to the step width based on the step width.
	Similar to Kim, Umezawa teaches an erase control circuit (Fig. 1: 7) of a non-volatile semiconductor memory device (Fig. 1: 100), which controls a slope of an erase voltage (Fig. 5: VERA) that erases data in a memory cell of the non-volatile semiconductor memory device (see pages 1-2, par. 0029-0030) and comprising a slope adjustment circuit (Fig. 5: 103-105).
(Fig. 5: 103-105) comprises:
	an erase voltage generation circuit (Fig. 6: 104c, 104f and 104g) that repeatedly increases the erase voltage by the step voltage (Fig. 6: delta vera) for each predetermined clock pulse control signal to the target voltage based on the step voltage and the target voltage (see page 4, par. 0074-0085); and
	a time counter circuit (Fig. 6: 104a, 104b, 104d and 104e) that outputs the clock pulse control signal to the erase voltage generation circuit (Fig. 6: 104c, 104f and 104g) by repeatedly clocking each time interval (see page 4, par. 0077-0084) corresponding to the step width based on the step width (Fig. 6: tpulse).
Since Umezawa and Kim are from the same field of endeavor, the teachings described by Umezawa would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Umezawa with the teachings of Kim for the purpose of increase erasure speed, see Umezawa’s page 5, par. 0118.
Regarding claim 6, Kim discloses the limitations with respect to claim 5.
However, Kim is silent with respect to repeatedly increasing the erase voltage by the step voltage for each predetermined clock pulse control signal to the target voltage based on the step voltage and the target voltage, and outputting the clock pulse control signal by repeatedly clocking each time interval corresponding to the step width based on the step width.
Similar to Kim, Umezawa teaches an erase control method (“erase operation,” see page 2, par. 0030) of a non-volatile semiconductor memory device (Fig. 1: 100) for (Fig. 7: waveform of VERA) that erases data in a memory cell of the non-volatile semiconductor memory device (see pages 1-2, par. 0029-0030).
Furthermore, Umezawa teaches generating the erase voltage comprising;
repeatedly increasing the erase voltage by the step voltage (Fig. 6: delta vera) for each predetermined clock pulse control signal to the target voltage based on the step voltage and the target voltage (see page 4, par. 0074-0085), and
outputting the clock pulse control signal by repeatedly clocking each time interval (see page 4, par. 0077-0084) corresponding to the step width based on the step width (Fig. 6: tpulse).
Since Umezawa and Kim are from the same field of endeavor, the teachings described by Umezawa would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Umezawa with the teachings of Kim for the purpose of increase erasure speed, see Umezawa’s page 5, par. 0118.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825